Citation Nr: 1702552	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-31 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial, r rating in excess of 10 percent for contact dermatitis/tinea pedis, to include on extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1950 to March 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2012 rating decision in which, following an October 2011 Board remand of a claim for service connection for a skin disability, the RO granted service connection for a skin disability characterized as contact dermatitis/tinea pedis, and assigned an initial 10 percent rating , effective August 12, 2004. A notice of disagreement (NOD) requesting a rating in excess of 10 percent for this disability was filed by the Veteran's attorney in September 2012.  The RO issued a statement of the case (SOC) in June 2014 and the Veteran's attorney filed, on his behalf, a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2014.

As previously explained, in May 2015, the Board bifurcated the higher initial rating claim on appeal into schedular and extra-schedular components, and remanded these claims to the agency of original jurisdiction (AOJ).  After accomplishing further action, the AOJ continued to deny a higher achedular rating, as well as initially adjudicated, but denied a higher  extra-schedular rating  (as reflected in a June 2016 supplemental SOC (SSOC)) and returned these matters to the Board.  As the RO has now  developed and adjudicated the matter of a higher extra-schedular rating, the Board has now characterized the appeal as encompassing the single, but expanded matter set forth on the title page.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket..  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter..

In the May 2015, the Board sought to, inter alia, afford the Veteran a VA examination to obtain information as to the severity of his service-connected contact dermatitis/tinea pedis.

In November 2015, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with contact dermatitis and noted that tinea pedis had resolved.  The examiner stated that the Veteran asserted during flare-ups, he experiences fissures on his hands and feet and those fissures can exacerbate, becoming bloody and painful.  During the examination, however, there was no evidence of any rash on the Veteran's hands or feet.  The Veteran reported flare-ups several times per year.  Further, it was noted that flare-ups last up to three weeks, per the Veteran.  The examiner stated that the Veteran has been treated with triamcinolone cream over the prior 12 months to treat his contact dermatitis.  The examiner stated that triamcinolone cream was used for six weeks or more, but not constant.

In June 2016, the examiner provided an addendum to the November 2015 VA examination report.  The examination report also quoted a March 2016 treatment record that stated "[i]f [the Veteran] uses triamcinolone for active rash, usually recommended bid times 2 weeks then take a week break then resume if necessary."  But, the examiner noted that a March 2016 VA treatment record did not recommend the use of triamcinolone cream.  The examiner stated that triaminolone is used on a constant/near-constant basis.

The Veteran's contact dertmatitis/tinea pedis is evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  Under DC 7806, a noncompensable rating is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).  A 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating n is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum, 60 percent rating is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

The Board notes that historically, VA had taken the position that medications that are applied topically, including topical corticosteroids or immunosuppressives, were not considered systemic therapy for VA purposes.

Recently, however, the United States Court of Appeals for Veterans Claims (Court) held that that "systemic therapy" as used in DC 7806 includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical.  See Johnson v. McDonald, 27 Vet. App. 497 (2016).  VA's Office of General Counsel has appealed Johnson to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Notably, however, the stay does not apply to cases such as this one that is currently in AOD status.  As such, the holding of Johnson supra, is binding on the current case.

The Board has considered whether a higher rating can be assigned in accordance with the holding Johnson, supra, but finds ambiguity in the examiner's description of the Veteran's use of triamcinolone.  In the November 2015 examination report, the examiner stated that the Veteran used triamcinolone for six weeks or more, but not constantly.  Conversely, in the June 2016 addendum, the examiner stated that the use of triamcinolone was constant or near-constant.

Accordingly, the Board finds that before it can fully adjudicate the Veteran's claim for increase for service-connected contact dermatitis/tinea pedis, further medical examination and opinion is necessary.  Indeed, it is not clear whether the Veteran's service-connected disability requires the use of triamcinolone on a constant or near-constant or a period of six weeks or more but not constantly.  The examiner offered conflicting reports on the required usage of triamcinolone and the quoted treatment record indicates that usage is only required when necessary.  Further, the Veteran's examination was undertaken when there was no rash present on the Veteran's hands or feet.  However, the Veteran reported that during flare-ups, which can last for three weeks, he experiences such rashes on his hands and feet.  The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In Ardison, the Court held that the Board may not rely on a medical examination performed during the inactive stage of a veteran's fluctuating condition.  Id.  For those reasons, the Board concludes that the November 2015 and June 2016 addendum are not adequate for the purpose of evaluating the Veteran's service-connected disability and a remand for a new examination is necessary.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Veteran is hereby notified that failure to report the scheduled examination, without good cause, may result in the denial of the higher rating claim (which emanates from a claim for, an award of, service connection.  See 38 C.F.R. § 3.655(a), (b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the expanded claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the skin by an appropriate clinician.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability, particularly since skin conditions by their very nature tend to have active versus inactive stages.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be expressed in detail.

The examiner should specify all symptoms and functional impairment associated with the skin.  The nature and severity of such symptomatology should be described in detail.

Following physician examination, the examiner should render specific clinical findings as to the percentage of the total area of the body affected by the service-connected disability, as well as the exposed areas affected.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided. 

The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs and should identify the total duration of such required treatment during the relevant time period.

Based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the August 12, 2004, effective date of the award of service connection, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include consideration of whether referral for extra-schedular consideration is warranted), adjudicate the expanded claim on appeal in light of all pertinent evidence (to include all that added the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority (to include consideration of whether the procedures of 38 C.F.R. § 3.321 for extra-schedular consideration are invoked).  .

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication: it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

